t c no united_states tax_court james e anderson and cheryl j latos petitioners v commissioner of internal revenue respondent docket no filed date sec_3121 i r c classifies as self- employed those crew members of a fishing boat with a crew of fewer than who are compensated with a share of the boat’s catch of fish or a share of the proceeds from the sale of the catch if the amounts of their shares depend on the amount of the catch sec_31_3121_b_20_-1 employment_tax regs provides that if a crew member’s share depends solely on the amount of the boat’s catch of fish emphasis added it qualifies as income from self-employment during p worked as a crew member or captain on fishing boats with crews of fewer than five members the fishing boat owners’ expenses for fuel ice and lubricating oil were subtracted from the proceeds of sale of the catches of fish to determine p’s compensatory share of the proceeds of each voyage on their joint federal_income_tax return ps failed to report self-employment_tax on compensation p received for working as a crew member or captain on small fishing boats during r determined ps are liable under sec_1401 i r c for self-employment_tax with respect to ps’ tax_year on the ground that p was a self-employed fishing boat worker during ps argue p was an employee under sec_3121 i r c on the ground that his share of proceeds of the catches of fish did not depend solely on the amount of the catch because operating_expenses were subtracted in computing his share held p was self-employed under sec_3121 i r c because proceeds from the sale of the catches of fish after subtraction of operating_expenses depend on the amount of each catch we interpret the depends solely provision of sec_31_3121_b_20_-1 employment_tax regs as excluding only additional fixed payments to crew members and p did not receive any such payments james e anderson and cheryl j latos pro sese john aletta for respondent opinion beghe judge respondent determined petitioners are liable under sec_1401 for self-employment_tax of dollar_figure with respect to their tax_year the issue for decision is whether during james anderson petitioner was a self-employed worker on fishing boats under sec_3121 making petitioners liable for self- 1unless otherwise specified all section references are to the internal_revenue_code in effect for the year at issue employment_tax under sec_1401 we uphold respondent’s determination that petitioner was self-employed background this case is before the court fully stipulated and the facts are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners were married and resided in wood river junction rhode island when they filed their petition in this case during date petitioner worked as a crew member on the fishing boat enterprise and thereafter through date on the fishing boat elizabeth r the enterprise and elizabeth r the boats were owned respectively by dan barlow and doug rowell collectively the boat owners at the times petitioner worked on the boats during the boats had crews of fewer than five people petitioner sometimes worked on the boats as captain and sometimes as a crew member more precisely schedules computing the shares of proceeds earned by petitioner and the other crew members from each voyage of the elizabeth r during indicate petitioner worked as captain for only one voyage of the elizabeth r there are no such schedules in the record for petitioner’s fishing voyages on the enterprise proceeds from catches of fish during by the enterprise and the elizabeth r were divided as follows the boat’s expenses for fuel ice and lubricating oil were subtracted from the gross_proceeds of the sale of the catch to determine the net_proceeds of the voyage the crew members including the captain were allocated percent of the net_proceeds the crew members’ share and the boat owner and the captain were allocated percent of the net_proceeds the crew members including the captain shared the crew members’ share equally after subtracting the crew’s total expenses for food payments to lumpers laborers employed to help unload the catch and other miscellaneous items when petitioner worked as captain he received a crew member’s share and a percentage of the 50-percent share allocated to the boat owner and the captain dapper fisheries inc and rowell fisheries inc issued forms 1099-misc miscellaneous income to petitioner reflecting fishing boat proceeds of dollar_figure and dollar_figure he received 2the settlement sheet for the voyage of the elizabeth r on which petitioner served as captain indicates that his captain’s share amounted to percent of the boat owner’s and captain’s 50-percent share of the net_proceeds unreduced by expenses for food payments to lumpers and miscellaneous items other settlement sheets maintained for the elizabeth r indicate that petitioner’s crew member’s share for four voyages was charged for clothing and for one voyage was charged for supplies 3although dan barlow and doug rowell owned the enterprise and elizabeth r respectively dapper fisheries inc and rowell fisheries inc were listed as the payers on the forms 1099-misc miscellaneous income issued to petitioner whether the fishing boat owner’s shares and payments referred to supra note and the text were actually received or paid_by the boat owners or the corporations has no bearing on the outcome of this case for his work during on the enterprise and the elizabeth r respectively petitioner did not receive health insurance benefit sec_4 or any other_payments from the boat owners on account of his fishing activities during on schedule c profit or loss from business of their federal_income_tax return petitioners reported gross_income of dollar_figure from petitioner’s fishing activities and claimed no expenses as deductions on schedule a itemized_deductions of their return petitioners claimed unreimbursed employee business_expenses of dollar_figure and gross medical_expenses of dollar_figure which included health insurance premiums of dollar_figure petitioners did not pay their reported income_tax_liability of dollar_figure petitioners also failed to report or pay self-employment_tax on petitioner’s fishing activities on date petitioners filed form 1040x amended u s individual_income_tax_return for reporting no income_tax_liability for income petitioner received from his fishing activities 4we interpret this inartfully drafted stipulation to mean that neither the boat owners nor the corporations paid petitioner any additional_amount to fund his payments of health insurance premiums 5petitioners were the petitioners in anderson v commissioner tcmemo_2003_112 a case under sec_6330 concerning their failure to pay federal_income_tax reported on continued during and petitioners and respondent agreed to extend the period of limitations on assessment of petitioners’ income_tax_liability to date most likely to give respondent time to issue a technical_advice_memorandum tech adv mem date relating to facts substantially identical to those of this case on date respondent issued a statutory_notice_of_deficiency to petitioners for respondent determined petitioners were liable for self-employment_tax of dollar_figure for compensation petitioner received from his fishing activities respondent also reclassified dollar_figure of petitioners’ health insurance premiums and all dollar_figure of petitioners’ unreimbursed employee business_expenses as business_expenses reportable on schedule c continued their original return petitioners argued that the boat owners’ failure to withhold and federal_income_tax from petitioner’s wages relieved them from liability for the income_tax the court among other things upheld respondent’s determination to collect by levy the income_tax_liability shown on their return see also anderson v commissioner tcmemo_2000_311 6the technical_advice_memorandum generally reflected respondent’s position in this case technical_advice memoranda are a type of private_letter_ruling that is not to be cited as precedent unless regulations so provide sec_6110 no regulations so provide here 7in the statutory notice respondent determined petitioners are liable for self-employment_tax of dollar_figure which was thereafter reduced to dollar_figure because respondent allowed continued discussion petitioners argue they are not liable for self-employment_tax on the ground that petitioner was an employee of the boat owners or operators when he worked as a crew member or captain in respondent argues petitioner was self-employed inasmuch as respondent has determined that petitioner was self-employed and that petitioners are liable for self-employment_tax under sec_1401 and petitioners have filed a timely petition with this court we have jurisdiction of this case see sec_6211 sec_6213 26_tc_1159 anderson v commissioner tcmemo_2003_112 sec_1_1401-1 income_tax regs it seems likely respondent’s examination of petitioners’ return and amended return began after date and that sec_7491 would apply to the case at hand the parties do not address whether the burden_of_proof on the deficiency at issue should shift to respondent under sec_7491 we need not decide that question because our decision on petitioners’ self-employment_tax liability does not depend on the burden_of_proof sec_1401 imposes a tax on self-employment_income attributable to a taxpayer from any trade_or_business carried on continued petitioners more schedule c expense deductions than they had claimed on their original return by the taxpayer sec_1401 sec_1402 and b sec_1 a income_tax regs the term trade_or_business has the same meaning under sec_1402 defining net_earnings from self- employment as under sec_162 sec_1402 118_tc_138 affd 353_f3d_595 8th cir trade_or_business under sec_162 has been interpreted to mean an activity conducted with continuity and regularity and with the primary purpose of making income or a profit 480_us_23 bot v commissioner supra the carrying on of a trade_or_business for purposes of self-employment_tax generally does not include the performance of services as an employee sec_1402 117_tc_308 under sec_3121 crew members of a fishing boat sec_3121 provides sec_3121 b employment --for purposes of this chapter the term employment means any service of whatever nature performed a by an employee for the person employing him except that such term shall not include -- service other than service described in paragraph a performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of such boat pursuant to which-- a such individual does not receive any cash_remuneration other than as provided in subparagraph b and other than cash_remuneration i which does not exceed dollar_figure per trip ii which is contingent on a minimum catch and iii which is paid solely for additional duties such as mate engineer or cook for which additional cash_remuneration is traditional in the industry b such individual receives a share of the boat’s or the boats’ in the case of a fishing operation involving more than one boat catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of such catch and continued with a crew of fewer than who are compensated with a share of the boat’s catch or a share of the proceeds from the sale of the catch are classified as self-employed petitioners argue petitioner is an employee under sec_3121 on the ground that his share of proceeds of the catch of fish after subtraction of operating_expenses does not depend solely on the amount of the catch as provided by sec_31_3121_b_20_-1 employment_tax regs and the congressional intent underlying sec_3121 petitioners argue that revrul_77_102 1977_1_cb_299 under which petitioner would be regarded as self-employed is inconsistent with the intent of congress and has been revoked by sec_31_3121_b_20_-1 employment_tax regs petitioners argue that the canon of statutory interpretation expressio unius est exclusio alterius precludes an exception for the subtraction of operating_expenses from being read into sec_3121 because congress had continued c the amount of such individual’s share depends on the amount of the boat’s or the boats’ in the case of a fishing operation involving more than one boat catch of fish or other forms of aquatic animal life but only if the operating crew of such boat or each boat from which the individual receives a share in the case of a fishing operation involving more than one boat is normally made up of fewer than individuals previously amended the statute to provide for the dollar_figure cash payment exception under sec_3121 and for no other exception respondent argues petitioner was self-employed under sec_3121 because he was compensated for his services exclusively through a share of the proceeds from the sale of the catch of fish with the amount of compensation depending on the amount of the catch for each voyage according to respondent’s interpretation of sec_3121 and the regulation in accordance with the congressional intent underlying sec_3121 respondent argues the secretary did not revoke revrul_77_102 supra and that the revenue_ruling is consistent with sec_3121 and the regulation respondent argues that the quoted canon of statutory construction does not apply the issue of statutory construction presented is not whether to create another exception analogous to the dollar_figure cash payment exception created by sec_3121 but to construe the original text of sec_3121 to determine whether subtraction of operating_expenses from the proceeds of the catch prevents an individual’s share of the proceeds from depending on the amount of the catch petitioners make two other arguments which respondent disputes that we briefly address at the end of this opinion to decide this case we must answer a question of first impression in this court whether the requirement of sec_3121 that the individual crew member receive a share of the proceeds from the sale of the catch that depends on the amount of the boat’s catch means that only gross_proceeds can depend on the amount of the boat’s catch as petitioners contend or that proceeds after subtraction of operating_expenses can also depend on the amount of the catch as respondent contends the statute conference_report and other legislative_history regulation and its preamble and caselaw do not specifically address this question as explained below we hold petitioner was self-employed under sec_3121 on the ground that proceeds from the sale of the catch after subtraction of operating_expenses depend on the amount of the boat’s catch respondent explicitly acknowledges in his reply brief and petitioners implicitly acknowledge by recourse to and use of legislative_history that sec_3121 is ambiguous and requires interpretation in arriving at our interpretation we examine the legislative_history of sec_3121 and the history of commercial practices of the fishing industry which were referred to in the legislative_history to understand the commercial context of the employment_tax issue that congress addressed we address the issue under four headings first we examine the history of the commercial practices and employment_tax treatment of fishing boat workers and fishing boat owners second we interpret the requirement that an individual receive a share of the proceeds from the sale of the catch that depends on the amount of the boat’s catch in arriving at our interpretation we examine a the general meaning of the terms in sec_3121 and sec_31_3121_b_20_-1 employment_tax regs b the legislative_history and congressional intent underlying sec_3121 and the issuance of sec_31_3121_b_20_-1 employment_tax regs c revrul_77_102 supra and d the dollar_figure exception in sec_3121 and whether and how the canon of statutory construction expressio unius est exclusio alterius bears on the question third we apply sec_3121 to petitioner’s fishing activities in light of our interpretation of the statute and the regulation that his share of the proceeds after subtraction of operating_expenses depended on the amount of the catch fourth we consider petitioners’ other arguments history of compensation arrangements for fishing boat workers a the lay system it has been customary in the fishing industry for fishing boat owners to compensate their workers under the lay or share system under this system workers on fishing boats receive a share of the proceeds from fishing operations on a voyage basis rather than previously agreed-upon wages or fees see eg 65_f2d_940 1st cir 24_f2d_683 9th cir it has been the maritime law for more than years that agreements by which seamen engaged in a fishing or whaling voyage are to receive for their services shares of the profits of the voyage are contracts of hiring and the shares so agreed upon are in the nature of wages to recover which actions may be maintained after the end of the voyage the carrier dove 97_f_111 1st cir 330_f2d_961 24_f_811 c c d mass shipmaster contracted with the boat owner for the the one-fifteenth lay or share of the net_proceeds of the cargo 9in cape shore fish co v united_states ct_cl n 330_f2d_961 ndollar_figure the court of claims quoted the following passage from melville’s moby dick intl collectors lib ed regarding lays i was already aware that in the whaling business they paid no wages but all hands including the captain received certain shares of the profits called lays and that these lays were proportioned to the degree of importance pertaining to the respective duties of the ship’s company b pre- sec_3121 classification of fishing boat workers under the federal_insurance_contributions_act fica and federal_unemployment_tax_act futa the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3111 sec_3121 sec_3301 sec_3306 to determine whether fishing boat workers were employees or independent contractors courts considered the facts and circumstances of each boat owner worker relationship and relied on a multiplicity of factors see 370_us_1 see also sec_31_3121_d_-1 sec_31_3306_i_-1 sec_31_3401_c_-1 employment_tax regs the multifactor facts and circumstances analysis and disagreement among the courts over the application of common_law or maritime law to determine the employment status of fishing boat workers led to inconsistent results which made it difficult for boat owners to predict and determine whether their workers would be held to be independent contractors or employees 10see 370_us_1 holding fishermen were employees 330_f2d_194 5th cir holding fishermen were not employees cape shore fish co v united_states supra holding fishermen were employees 402_f2d_956 5th cir holding fishermen were not employees revd 397_us_179 in 397_us_179 the supreme court finally held that the employment status of fishing boat captains and crew members should be decided under maritime law this had the effect of increasing the likelihood that many fishing boat workers would be classified as employees for employment_tax purposes see marmoll employment status-- employee v independent_contractor 391-3rd tax management portfolio bna a-79 citing 450_f2d_567 5th cir revrul_72_385 c b c version of sec_3121 in congress responded to the plight of the small fishing boat owners by enacting the first version of sec_3121 with an effective date of date under the tax reform act of publaw_94_455 sec e a and f 90_stat_1706 under the revenue act of publaw_95_600 92_stat_2921 sec_3121 was made retroactive to date in explaining the genesis of sec_3121 the report by the senate committee on finance summarized the practical problems that would be encountered by small fishing boat owners if they were required to treat their workers as employees the crews that work on boats used in fishing are frequently pickup crews composed of individuals who may work for only a few voyages and sometimes even for only one voyage thus the voyage partakes more of the nature of a joint_venture than it does of an employment situation under these circumstances it is difficult and impractical for the boat_operator to keep the necessary records to calculate his tax obligations as an employer and it is equally difficult for him to withhold the appropriate taxes for payment another factor contributing to the difficulty in which such boat operators find themselves is the nature of the remuneration paid to their crewmen in many cases the crewmen are paid no regular salary but instead receive a portion of the catch in practice the catch is often sold upon return to shore usually by the boat_operator and each crewman is immediately paid a percentage of the proceeds of the catch that is equivalent to the portion of the catch for which he agreed to work in view of the basic informality of these arrangements and the consequent difficulty in adhering to the obligations required of employers by the internal_revenue_code the committee believes it appropriate to remove these obligations from certain small boat operators by treating their crewmen as self-employed individuals the committee believes that this will recognize the basic nature of the arrangement between the boat operators and the crewmen since the crewmen under these arrangements should find it much simpler and more convenient to calculate and report their own income for tax purposes than do the boat operators in treating these situations as instances of employment of crewmen by boat operators the internal_revenue_service has not only required current payment of employment_taxes by the boat operators but has also assessed these taxes retroactively for all tax years still open under the statute_of_limitations as a result of possibly sizeable assessments many boat operators may face bankruptcy s rept pt i pincite 1976_3_cb_49 as alluded to in the senate report and explained in more detail by the joint_committee on taxation in its general explanation of the revenue act of congress extended retroactive relief to small fishing boat owners to prevent financial hardship arising from proposed tax assessments for prior years in cases where they had not treated their workers as employees see id staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print 1976_3_cb_1 392-dollar_figure d revrul_77_102 following enactment of sec_3121 in the commissioner issued revrul_77_102 1977_1_cb_299 which explains respondent’s position in this case that proceeds after subtraction of operating_expenses depend on the amount of the boat’s catch of fish under sec_3121 in situation of revrul_77_102 supra the boat owner employs a captain and eight other crew members to perform services six of the nine crew members receive remuneration by dividing equally percent of the net_proceeds from the sale of the catch after subtracting from the gross_proceeds certain specified expenses such as ice and fuel and a payment of dollar_figure each to the mate engineer and 11as explained by the joint_committee on taxation the retroactive effective date barred retroactive deficiency assessments against boat owners who treated fishing boat workers as self-employed before enactment of sec_3121 for past years still open under the statute_of_limitations see staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print 1976_3_cb_1 however crew members treated as employees before enactment of sec_3121 were not required to pay the higher rate of social_security_tax required of self-employed individuals nor were refunds of the employer’s share of social_security_taxes to be made to boat owners who had paid them see id cook the commissioner ruled that the crew members are self- employed under sec_3121 because they do not receive any cash_remuneration other than a share of the proceeds from the sale of the catch after subtraction of operating_expenses their share depends on the amount of the catch and the operating crew of the boat normally consists of fewer than individuals the commissioner also ruled that the mate the cook and the engineer were employees under sec_3121 because the dollar_figure flat fee compensation_for services they performed at sea did not depend on the amount of the boat’s catch of fish e sec_31_3121_b_20_-1 employment_tax regs in the commissioner promulgated sec_31_3121_b_20_-1 employment_tax regs which purports to paraphrase sec_3121 and provides that if a crew member’s share depends solely on the amount of the boat’s catch of fish emphasis added he qualifies for self-employment statusdollar_figure see fed reg date see also t d 1980_2_cb_241 f flamingo fish corp v united_states in 32_fedclaims_377 the taxpayer allocated a per which is a small additional sum of money usually dollar_figure or a multiple thereof sec_31_3121_b_20_-1 employment_tax regs provides in pertinent part a in general service performed by an individual on a boat engaged in catching fish are excepted from employment if-- i the individual receives a a share of the proceeds from the sale of the boat’s catch of fish ii the amount of the individual’s share depends solely on the amount of the boat’s catch of fish iii the individual does not receive and is not entitled to receive any cash_remuneration other than remuneration that is described in sub-division of this subparagraph the requirement of subdivision ii is not satisfied if there exists an agreement with the boat’s owner or operator by which the individual’s remuneration is determined partially or fully by a factor not dependent on the size of the catch for example if a boat is operated under a remuneration arrangement eg a collective agreement which specifies that crew members in addition to receiving a share of the catch are entitled to an hourly wage for repairing nets regardless of whether this wage is actually paid then all the crew members covered by the arrangement are entitled to receive cash_remuneration other than a share of the catch and their services are not excepted from employment by sec_3121 emphasis added to the mate cook and engineer in recognition of services they perform at sea in addition to their normal duties according to a sliding scale or schedule that depended on a percentage of the proceeds from the catch the court of claims held that crew members who receive pers are employees because per payments are flat fees that do not depend on the amount of a particular catch as required by sec_3121 as originally enacted the court of claims upheld revrul_77_102 supra regarding the interpretation of the pers issue and sec_31_3121_b_20_-1 employment_tax regs as reasonable interpretations of sec_3121 the court of claims did not discuss nor was it called upon to consider the commissioner’s interpretation in revrul_77_102 supra of proceeds as including proceeds after subtraction of operating_expenses g amendment of sec_3121 in congress overruled flamingo fish corp v united_states supra by adding subparagraph a to sec_3121 as part of the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1762 sec_3121 a applies to remuneration paid after date it also applies to remuneration paid after date and before date unless the payor treated the remuneration when paid as subject_to fica_taxes under sec_3121 crew members are not employees if they receive cash payments that do not exceed dollar_figure per trip are contingent on a minimum catch and are paid solely for additional duties eg as mate engineer or cook for which additional cash_remuneration is traditional in the industry in so providing sec_3121 also invalidated the part of revrul_77_102 1977_1_cb_299 that ruled that the receipt of a per would disqualify a crew member from self-employment status interpretation of the requirement that crew members receive a share of the proceeds from the sale of the catch that depends on the amount of the catch the language of the statute and that of the corresponding regulation defining the requirements for self-employment status are not identical sec_3121 classifies a fishing boat worker as self-employed if the amount of the worker’s share of proceeds depends on the amount of the boat’s catch of fish emphasis added sec_31_3121_b_20_-1 employment_tax regs classifies a fishing boat worker as self- employed if the amount of the worker’s share of proceeds depends solely on the amount of the boat’s catch of fish emphasis added under sec_31_3121_b_20_-1 employment_tax regs the provision that the amount of the share depend solely on the amount of the catch is not satisfied if the fishing boat worker’s remuneration is determined partially or fully by a factor not dependent on the size of the catch a general meaning of the terms in sec_3121 and sec_31_3121_b_20_-1 employment_tax regs the general dictionary definition of depend encompasses to be contingent a to require something as a necessary condition--used with on or upon we depend on food to keep us alive his life depends on his undergoing an operation the merit of his piece depended on the brilliant things which arose under his pen as he went along--matthew arnold b to become conditioned or based as by subjection or relatedness--used with on or upon sciences depend on one another prices depend upon supply and demand webster’s third new international dictionary the general dictionary definition of solely encompasses without an associate as a companion or assistant singly alone to the exclusion of alternate or competing things as persons purposes duties done solely for money a privilege granted solely to him rely solely on oneself id pincite the general dictionary definition of proceeds encompasses what is produced by or derived from something as a sale investment levy business by way of total revenue the total amount brought in yield returns the net profits made on something id pincite black’s law dictionary defines proceeds as the value of land goods or investments when converted into money the amount of money received from a sale something received upon selling exchanging collecting or otherwise disposing of collateral black’s law dictionary 8th ed black’s law dictionary also provides the following subentry definition of net_proceeds as a type of proceeds the amount received in a transaction minus the costs of the transaction such as expenses and commissions --also termed net balance id see also id guide to the dictionary at xxiii regarding subentries if a term has more than one sense then the corresponding subentries are placed under the appropriate sense of that term black’s law dictionary defines profit as the excess of revenues over expenditures in a business transaction gain which is generally synonymous with the definition of net_proceeds id pincite in 101_us_370 explaining that lands received from the disposition of real_estate fall under the definition of proceeds the supreme court stated proceeds are not necessarily money this is a word of great generality see 75_f3d_457 9th cir holding that congress intended the term proceeds under the navajo-hopi land settlement act of to mean all economic benefit derived from the minerals the parties have not brought to our attention nor have we found through our own research any information that the term proceeds is to be interpreted restrictively under the usages of the fishing industry or of maritime law indeed the fishing industry usage that treats the terms lays and profits as equivalent indicates that the primary meaning of the term proceeds is proceeds after subtraction of operating_expenses see eg 523_us_382 149_us_346 113_tc_231 it is appropriate to construe the meaning of sec_816 of subchapter_l of the code involving insurance_companies in light of its usage in the insurance industry to the extent it has an established meaning in that industry the term proceeds as a word of great generality see phelps v harris supra pincite refers to a general class that encompasses a collection of all forms of proceeds including gross_proceeds net_proceeds and any other_property received from an exchange of property etc as a matter of formal logic proceeds from the sale of the catch of fish determined after subtraction of operating_expenses is completely included in the greater class proceeds from the sale of the catch that is net_proceeds is a form of or subclass of proceeds see langer an introduction to symbolic logic 3d ed b legislative_history and congressional intent underlying sec_3121 and the development of sec_31_3121_b_20_-1 employment_tax regs petitioners argue sec_3121 precludes self- employment status for fishing boat workers who receive proceeds after subtraction of operating_expenses because those operating_expenses do not depend solely on the amount of the catch as explicitly provided by sec_31_3121_b_20_-1 employment_tax regs and implicitly provided by sec_3121 itself respondent interprets the term depends solely in the regulation to mean that sec_3121 excludes from employment services performed for any additional payment that does not depend on the amount of the catch respondent interprets the term proceeds to include proceeds after subtraction of operating_expenses we agree with respondent statutory construction begins with the language of the relevant statute 447_us_102 105_tc_126 we may use legislative_history to clarify an ambiguous statute 504_us_753 335_f3d_52 2d cir fincher v commissioner supra 103_tc_481 affd 70_f3d_142 d c cir when a statute is ambiguous the court must find the interpretation that can most fairly be said to be embedded in the statute in the sense of being most harmonious with its scheme and with the general purposes that congress manifested nlrb v lion oil co 352_us_282 reports by the senate committee on finance are an authoritative source for legislative intent 478_us_30 469_us_70 because the secretary promulgated sec_31_3121_b_20_-1 employment_tax regs under his general authority to prescribe all needful rules and regulations see sec_7805 the court owes the interpretation less deference than a regulation issued under a specific grant of authority to define a statutory term or prescribe a method of executing a statutory provision see 452_us_247 we defer to the secretary’s regulatory interpretation of the code so long as it is reasonable 499_us_554 natl muffler dealers association inc v united_states 440_us_472 in determining whether a particular regulation carries out the congressional mandate in a proper manner we look to see whether the regulation harmonizes with the plain language of the statute its origin and its purpose natl muffler dealers association inc v united_states supra pincite a regulation may have particular force if it is a substantially contemporaneous construction of the statute by those presumed to have been aware of congressional intent id if the regulation dates from a later period the manner in which it evolved merits inquiry id other relevant considerations are the length of time the regulation has been in effect the reliance placed on it the consistency of the commissioner’s interpretation and the degree of scrutiny congress has devoted to the regulation during subsequent reenactments of the statute id the language of the statute and the regulation is far from clear the dictionary definition of depend encompasses to require something as a necessary condition with the example prices depend on supply and demand webster’s third new international dictionary in this example prices depend on two factors supply and demand and so cannot depend solely on either of them sec_3121 does not use the word solely which implies that the amount of the catch is a necessary but not exclusive factor upon which the proceeds must depend the use of solely in sec_31_3121_b_20_-1 employment_tax regs suggests that proceeds must depend only on the amount of the catch to the exclusion of alternate or competing factors such as operating_expenses the definition of proceeds encompasses proceeds after subtraction of operating_expenses see webster’s third new international dictionary black’s law dictionary 8th ed logically speaking uncritically applying the dictionary definitions of these terms to the statute and the regulation would lead to contradictory results because the statute is ambiguous we may use legislative_history see patterson v shumate supra pincite fincher v commissioner supra pincite to find the interpretation that can most fairly be said to be embedded in the statute in the sense of being most harmonious with its scheme and with the general purposes that congress manifested see nlrb v lion oil co supra at dollar_figure taken as a whole the history of the fishing industry the legislative_history underlying sec_3121 the preamble to and the example in the regulation and a logical and practical interpretation of the statute suggest that congress in enacting sec_3121 intended that proceeds after subtraction of operating_expenses depend on the amount of the catch we do not interpret the depends solely provision of sec_31_3121_b_20_-1 employment_tax regs as precluding subtraction of operating_expenses from proceeds for several centuries fishing boat crew members working under the lay system have for the most part received a share of profits from the sale of the catch or excess of revenues over expenses which is synonymous with net_proceeds rather than a 13where the statutory language appears clear we would require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein see 310_us_534 83_tc_742 particularly where we have a complex set of statutory provisions marked by a high degree of specificity see huntsberry v commissioner supra pincite cf 685_f2d_1346 the statutory language of sec_3121 and the regulation is not clear sec_3121 is not a statute with a complex set of provisions marked by a high degree of specificity even if the statute were clear the legislative_history does not necessarily provide unequivocal evidence of legislative purpose share of the gross_proceeds or a share of the fish themselves see eg thomas v osborn 60_us_22 a lay--that is a participation in profits 236_f2d_561 n 9th cir the word ‘lay’ means a share of the profits of a venture given in lieu of wages 109_f2d_703 4th cir dollar_figure the report by the senate committee on finance indicates congress recognized longstanding industry practices of paying fishing boat workers on the lay system with a share of the proceeds from the catch after subtraction of operating_expenses see s rept pt i supra pincite c b vol pincite sec_3121 was enacted to provide administrative convenience and certainty to fishing boat owners by eliminating the need to keep records to calculate tax obligations of fishing boat workers who received payments on the lay system without interfering with or changing the longstanding lay system of compensation see id pincite c b vol pincite compensation under the lay system necessarily means that the proceeds of the catch depend on factors other than the amount of the catch including but not limited to the subtraction of 14black’s law dictionary 8th ed defines lay in the context of maritime law as a share of the profits of a fishing or whaling trip akin to wages allotted to the officers and seamen operating_expenses we do not believe that congress in enacting sec_3121 to help fishing boat owners avoid financial hardship and employment_tax record-keeping requirements intended to limit the beneficial effects of sec_3121 by conferring self-employment status only on fishing boat crew members who receive a share of proceeds with no subtraction of operating_expenses to hold otherwise would classify as employees a majority of crew members who under the lay system usually receive a share of proceeds after subtraction of operating_expenses because we are a court with national jurisdiction over litigation involving the interpretation of the federal tax statutes see 99_tc_490 adopting petitioners’ interpretation of sec_3121 would throw the small boat fishing industry into turmoil and create financial hardship for the owners assuming as we do that most if not all small fishing boat owners have not filed forms and to report and pay futa and fica_taxes for fishing boat workers who received proceeds from sales of catches after subtraction of operating_expenses the periods of limitation for assessments of those taxes would not have expired sec_6501 sec_6503 sec_6213 our adoption of petitioners’ interpretation of sec_3121 could be applied retroactively to assess employment_taxes for previous tax years in cases where boat owners treated as self-employed their workers who received a share of proceeds after subtraction of operating_expenses as determined under the lay system see s rept pt i supra pincite c b vol pincite staff of joint comm on taxation general explanation of the tax reform act of supra pincite c b vol pincite-dollar_figure any retroactive assessments would rewrite the compensation bargains entered into by fishing boat owners and operators with the workers in reliance on the applicability of sec_3121 such assessments would create substantial financial hardship to the small fishing boat owners and a windfall to the workers thereby frustrating the intent of congress in enacting sec_3121 even if respondent would appeal an adverse decision of this court and suspend efforts to collect employment_taxes from the small fishing boat owners they would have contingent liabilities on their balance sheets that could interfere with their ability to obtain loans or sell their businesses 15under sec_530 of the revenue act of publaw_95_600 92_stat_2885 fishing boat owners who erroneously classified employees as self-employed might be relieved of employment_tax liability and fishing boat workers including petitioner would be deemed not to be employees of the owners for employment_tax purposes if certain conditions were satisfied see 119_tc_121 affd 93_fedappx_473 3d cir there is no record evidence whether the requirements of sec_530 of the revenue act of would be applicable in the case at hand to relieve the boat owners of employment_tax liabilities in enacting sec_3121 congress stated that the relationship of the small fishing boat owners with pickup crews who share in the proceeds from the catch is more similar to a joint_venture than to an employment arrangement generally a partnership is synonymous with a joint_venture see sec_761 sec_7701 a partnership generally requires a community of interest in profits and losses see 327_us_280 historically crew members who work on the lay system have shared in the profits of the voyage the partnership joint_venture analogy suggests congress intended the term share of the proceeds of the catch to include proceeds after subtraction of operating expensesdollar_figure even though petitioners have a seemingly plausible argument that the depends solely provision of sec_31 b - a employment_tax regs is not satisfied if the share is reduced by operating_expenses we interpret the depends solely provision to mean that sec_3121 excludes from employment services performed for any additional payment 16an unsuccessful fishing trip is known in the fishing trade as a broker see 60_fsupp_675 d mass if no fish is caught or for some other reason there are no proceeds from a fish auction the voyage is called ‘a broker’ the members of the crew go unpaid unless the owner or master chooses to make a gratuitous distribution 60_fsupp_672 d mass the broker situation suggests the lay system is similar to a joint_venture because the fishing boat workers risk the loss of labor time and possibly other personal expenses whether or not made from the proceeds of the catch that is fixed in amount or calculated on an hourly or minimum basis or other manner unrelated to the amount of the catch sec_31_3121_b_20_-1 employment_tax regs provides the following example of remuneration determined partially or fully by a factor not dependent on the size of the catch for example if a boat is operated under a remuneration arrangement eg a collective agreement which specifies that crew members in addition to receiving a share of the catch are entitled to an hourly wage for repairing nets regardless of whether this wage is actually paid then all crew members covered by the arrangement are entitled to receive cash_remuneration other than a share of the catch and their services are not excepted from employment by sec_3121 emphasis added the preamble to the regulation states in order for a crewman to be considered self-employed the crew member must receive in payment for his services a fixed share of the proceeds from the sale of the catch and he must be entitled to no other cash or property independent of the size of the catch the amount of the crew member’s share must depend solely on the amount of the boat’s catch and therefore the amount of the share cannot be fixed at any minimum in dollars or weight the regulation explicitly states that a crewman’s share is not dependent solely on the amount of the boat’s catch if the crewman is entitled under any individual or collective agreement to any fee hourly wage minimum for services or any other amount unrelated to the size of the catch fed reg date we observe that an interpretation that the word solely excludes subtraction of operating_expenses would not harmonize with the origin intent and purpose of the statute to help the small boat fishing industry see natl muffler dealers association inc v united_states u s pincite we do not interpret the regulation more strictly than sec_3121 itself sec_3121 does not mention solely the regulation was not promulgated substantially contemporaneously with sec_3121 it was promulgated in years after the statute the regulation has not been amended to reflect the enactment of sec_3121 in which overruled 32_fedclaims_377 and allowed payments of dollar_figure pers the purpose underlying the regulation and the use of the word solely in the preamble is to preclude self-employment status for crew members who receive additional remuneration for services in the form of any fee hourly wage minimum for services or other cash or property independent of the size of the catch emphasis added we also observe consistently with our comment in the last sentence of sec_2 a of this opinion citing langer’s an introduction to symbolic logic that proceeds after subtraction of operating_expenses is a subclass of proceeds and that operating_expenses that reduce the proceeds differ from the disqualifying additional payments referred to in the regulation because the preamble the regulation and the example specify the effects of solely on additional remuneration paid to crew members the effect of solely on other factors including subtraction of operating_expenses is properly excluded the stipulation of facts including the schedules computing the proceeds earned by petitioner and the other crew members from each of the voyages of the elizabeth r indicates that the crew members’ share was charged for operating_expenses at three different levels for every voyage the proceeds subject_to allocation between the crew members and the fishing boat owner and captain were reduced by two or three of fuel ice and lubricating oil for every voyage the crew members’ 50-percent share was reduced by one or more of payments to lumpers and for food and on one occasion for miscellaneous for four voyages petitioner’s individual crew member’s share was charged for clothing and for one voyage he was charged for unspecified supplies in our view each of these types of charges at whatever level incurred and subtracted does not change the character of the share of proceeds that petitioner received as depending solely on the amount of the boat’s catch of fish within the meaning of sec_3121 and sec_31 b - a employment_tax regs notwithstanding that none of these expenses depend on the amount of the catch the share of proceeds of the catch that remains after subtraction of these expenses consists solely of proceeds of the catch the subtraction of operating_expenses does not constitute additional or fixed compensation the crew members’ share in the profits from each catch does not depend partially or fully on any factor other than the amount of the catch within the meaning of the statute and the regulation the senate committee on finance stated that the catch is sold upon return to shore and each crewman is immediately paid a percentage of the proceeds from the catch petitioners argue that congress in using the word immediately intended that the fishing boat workers receive their share of the proceeds immediately after the sale of the catch without delay for subtraction of operating_expenses we disagree with petitioners’ argument the word immediately does not preclude a quick computation to subtract the amount of previously incurred operating_expenses c revrul_77_102 and sec_31_3121_b_20_-1 employment_tax regs in revrul_77_102 1977_1_cb_299 the commissioner ruled that crew members were self-employed even though they received a share of the proceeds after subtraction of operating_expenses petitioners argue we should give little weight to revrul_77_ supra because the secretary superseded or revoked it by failing to mention subtraction of operating_expenses in promulgating sec_31_3121_b_20_-1 employment_tax regs thereby making revrul_77_102 supra inconsistent with the regulation even though revenue rulings do not have the force of law and are merely statements of the commissioner’s litigating and administrative position 381_us_68 such rulings constitute a body of experience and informed judgment to which courts may properly resort for guidance in the interpretation of revenue statutes and regulations 323_us_134 229_f3d_154 ndollar_figure 2d cir 88_tc_630 n as it pertains to the subtraction of operating_expenses revrul_77_102 supra has been relied upon and followed by the industry for more than years without any substantial change during the last years neither congress nor the secretary took advantage of the opportunity to invalidate revrul_77_102 supra there has been no announcement that the revenue_ruling has fallen into desuetude or has been revoked modified or invalidated by sec_3121 sec_31_3121_b_20_-1 employment_tax regs or a new revenue_ruling see auto club of mich v commissioner 353_us_180 cf 119_tc_157 indeed the commissioner continued to rely on revrul_77_102 supra in issuing tech adv mem date relating to facts substantially identical to those of this case see eg rauenhorst v commissioner supra pincite the fact that the regulation was promulgated after the revenue_ruling suggests the commissioner intended that sec_31_3121_b_20_-1 employment_tax regs be consistent with revrul_77_102 supra see natl muffler dealers association v united_states u s pincite 78_tc_1029 as it pertains to the subtraction of operating_expenses we find revrul_77_102 supra is a reasonable interpretation of the terms depends and proceeds in the statute and the regulation we find no significance in the failure of sec_31_3121_b_20_-1 employment_tax regs to mention the subtraction of operating_expenses d sec_3121 and the canon expressio unius est exclusio alterius under sec_3121 crew members are not employees if they receive cash payments that do not exceed dollar_figure per trip are contingent on a minimum catch and are paid solely for additional duties eg as mate engineer or cook for which additional cash_remuneration is traditional in the industry under the canon of construction expressio unius est exclusio alterius if a statute specifies certain exceptions to a general_rule an intention to exclude any further exceptions may be inferred see 68_tc_413 affd sub nom 589_f2d_123 3d cir see also black’s law dictionary 6th ed if sic statute specifies one exception to a general_rule or assumes to specify the effects of a certain provision other exceptions or effects are excluded petitioners argue that allowing for subtraction of operating_expenses would constitute an exception to sec_3121 that congress specifically precluded by enacting the dollar_figure cash payment exception of sec_3121 the canon expressio unius est exclusio alterius does not apply to every statutory listing or grouping the canon applies only when the statute identifies a series of two or more terms or things that should be understood to go hand in hand thus raising the inference that a similar unlisted term was deliberately excluded 536_us_73 359_f3d_83 2d cir the canon can never override clear and contrary evidences of congressional intent 311_us_83 in enacting sec_3121 congress was focused on additional cash_remuneration that is traditional in the industry and is contingent on a minimum catch but does not necessarily depend on the amount of the catch see sec_3121 a emphasis added sbjpa sec 110_stat_1452 1996_3_cb_1 s rept pincite congress added sec_3121 to conform to the reality of longstanding fishing industry practices that allowed pers to be paid to the mate the cook and the engineer see s rept supra pincite stating that the dollar_figure exception would recognize longstanding industry practice the issue of statutory interpretation presented is not whether to create another exception analogous to sec_3121 but to interpret the original text of sec_3121 to determine whether subtraction of operating_expenses from the proceeds of the catch prevents an individual’s share of the proceeds from depending on the amount of the catch the operating_expenses are fixed expenses subtracted from the proceeds of the catch whereas the dollar_figure payment exception applies to additional remuneration the dollar_figure cash payment exception and the subtraction of operating_expenses are so unrelated and dissimilar that there is no inference or implication that congress intended by injecting the dollar_figure payment exception for pers under sec_3121 to exclude the reduction of proceeds by operating_expenses that was embedded in the statute as originally enacted see chevron u s a inc v echazabal supra pincite united_states v city of new york supra pincite application of sec_3121 in light of our interpretation of the statute and the regulation we hold petitioner was self-employed under sec_3121 when he worked as a captain or crew member of the fishing boats in petitioner was self-employed in his capacity as a crew member because as a crew member he received a share of percent of the proceeds from the catch petitioner was self-employed in his capacity as captain because he received a crew member’s share and a percentage of the 50-percent of proceeds allocated to the boat owner and captain even though petitioner was self-employed in petitioners failed to report or pay self-employment_tax for petitioner’s fishing activities as required by sec_1401 in the statutory notice respondent correctly reclassified dollar_figure percent of dollar_figure of petitioners’ claimed health insurance premiums as business_expenses reportable on schedule c see sec_162 and all dollar_figure of petitioners’ unreimbursed employee business_expenses as business_expenses reportable on schedule c see sec_162 we hold petitioners are liable under sec_1401 for the self-employment_tax liability in the amount determined by respondent in the statutory notice which properly takes into account respondent’s adjustments petitioners’ other arguments a sec_6050a sec_6050a provides in pertinent part that the operator of a boat on which one or more individuals perform services described in sec_3121 is required to submit to the secretary information regarding the identity of each fishing boat worker if the worker receives a share of the proceeds of the catch of fish the amount so received and any cash_remuneration described in sec_3121 petitioners argue that the forms 1099-misc do not require boat owners to report the percentage of each fishing boat worker’s share of the proceeds thereby preventing the boat owners from satisfying the requirements of sec_6050a petitioners misread sec_6050a although sec_6050a does require fishing boat owners to report the percentage of the catch of fish if the worker receives a share of the actual fish all that sec_6050a requires if the fishing boat worker receives a share of the proceeds from the catch is that the fishing boat owner report the amount of cash proceeds received by the worker not the percentage of the proceeds after sale of the catch there is no provision under sec_6050a that precludes the fishing boat owner from subtracting operating_expenses before distributing the shares of proceeds b our prior opinion in anderson v commissioner petitioners were the petitioners in anderson v commissioner tcmemo_2003_112 a case that concerned the collection of petitioners’ outstanding self-employment_tax liability for and income_tax liabilities for through under sec_6330 the court found the appeals officer at the sec_6330 hearing did not abuse his discretion in refusing to consider petitioners’ attempt to contest the underlying merits of their self-employment_tax liability the court rejected their argument that they were not liable for and income_tax because the fishing boat owners failed to withhold the tax the court noted that sec_3121 does not obviate their obligation to pay income_tax in their answering brief petitioners argue that anderson repudiates the requirements of sec_6330 and disavows the statutory scheme for the collection of employee taxes because the court did not find abuse_of_discretion in the commissioner’s refusal to consider the merits of their self-employment_tax liability petitioners’ argument is confusing and unpersuasive suffice it to say the proper forum for review of our decision in anderson was the court_of_appeals petitioners’ tax_year is not properly before the court in this case petitioners’ argument is not relevant to determine petitioner’s self- employment status at issue in this case because petitioners did not file this case under sec_6330 and respondent has not yet sought to collect petitioners’ self-employment_tax liability we observe in conclusion however that nothing we say or do in the case at hand has any negative impact on the ultimate collectibility of the deficiency resulting from our determination to reflect the foregoing decision will be entered for respondent
